PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JERRY YOUNG,                             
                  Plaintiff-Appellant,
                 v.
PRINCE GEORGE’S COUNTY, MAYLAND;                  No. 02-7735
R. A. HINES, Officer, individually
and as a Prince George’s County
police officer,
                Defendants-Appellees.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-01-827-PJM)

                      Argued: September 23, 2003

                      Decided: January 22, 2004

  Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed in part, vacated and remanded in part by published opinion.
Judge Gregory wrote the opinion, in which Judge Luttig and Judge
Michael joined.


                             COUNSEL

ARGUED: Jeannett Palacios Henry, LAW OFFICE OF DONALD
M. TEMPLE, Washington, D.C., for Appellant. Jay Heyward Creech,
Upper Marlboro, Maryland, for Appellees. ON BRIEF: Donald M.
2                 YOUNG v. PRINCE GEORGE’S COUNTY
Temple, LAW OFFICE OF DONALD M. TEMPLE, Washington,
D.C., for Appellant.


                              OPINION

GREGORY, Circuit Judge:

   Plaintiff-appellant Jerry Young appeals from the judgment of the
United States District Court for the District of Maryland granting
summary judgment to defendants-appellees Prince George’s County
and Officer R. A. Hines on plaintiff’s unlawful arrest and excessive
force claims brought under 42 U.S.C. § 1983 and state law battery
claim. On appeal, Young argues that summary judgment should not
have been granted on his unlawful arrest claim because the methods
of restraint utilized by Officer Hines turned the investigatory stop to
which he was subjected into an unlawful arrest. Young also argues
that summary judgment was improperly granted on his excessive
force claim because the level of force used by Officer Hines was
unreasonable under the totality of the circumstances. Moreover,
Young asserts that in granting summary judgment on his Fourth
Amendment excessive force claim the district court applied the wrong
legal standard. Specifically, Young contends that the district court
incorrectly reviewed his excessive force claim under the Fourteenth
Amendment’s subjective standard rather than the Fourth Amend-
ment’s "objective reasonableness" standard. Lastly, Young argues that
summary judgment should not have been granted on his state law bat-
tery claim because Officer Hines’s use of excessive force constitutes
battery under Maryland law. We hold that the district court did not err
by granting summary judgment on Young’s unlawful arrest claim. We
also hold that genuine issues of material fact exist as to whether Offi-
cer Hines used excessive force when, after handcuffing Young behind
his back, he forcefully threw Young head-first to the ground and pro-
ceeded to strike Young in the back of head with his forearm and
pound his knee into Young’s back. Given that there is question as to
whether Officer Hines used excessive force, Young’s state law battery
claim cannot be properly adjudicated until such a determination is
made. We therefore vacate these portions of the district court’s grant
of summary judgment and remand for further proceedings consistent
with this opinion.
                  YOUNG v. PRINCE GEORGE’S COUNTY                      3
                                   I.

   On the evening of July 19, 1999, Young, an African American off-
duty FBI agent,1 was driving his Ford Bronco on Columbia Park Road
and East Marlboro Avenue in Landover, Maryland, which is located
in Prince George’s County. Attached to the rear of Young’s automo-
bile was a trailer that was being used to tow his neighbor’s, Mr.
Pringle, disabled vehicle. As Young towed his neighbor’s vehicle,
Officer Hines, a Caucasian officer, observed that the trailer attached
to the rear of Young’s automobile lacked operable tail-lights as
required under Maryland’s transit code. Md. Code Ann., Transp.
§ 22-204 (requiring that "every motor vehicle [and] trailer . . . being
drawn at the end of a combination of vehicles . . . be equipped with
at least 2 tail lamps mounted on the rear which, when lighted . . . shall
emit a red light plainly visible from a distance of 1,000 feet to the
rear"); see also id. § 22-201.1 (mandating that tail-lights be illumi-
nated after dark). Based upon this observation, Officer Hines stopped
Young’s automobile.

   After being stopped, Young and Pringle exited their vehicle with-
out being prompted by Officer Hines. Although Pringle remained near
the vehicle, Young approached Officer Hines to ascertain the basis for
the stop. In response, Officer Hines instructed Young and Pringle to
sit down on the curb and place their hands on their heads. Both Young
and Pringle complied with Officer Hines’s instructions. As Officer
Hines began to approach Young and Pringle, Young voluntarily
informed Officer Hines that he was an off-duty law enforcement offi-
cer and that he was armed. Young further informed Officer Hines that
his law enforcement credentials were located in his automobile.

   In response to Young’s statement that he was armed, Officer Hines
approached and handcuffed Young behind his back in order to pre-
vent him from gaining access to his firearm. After handcuffing
Young, Officer Hines "stood behind [him], suddenly grabbed him by
his neck, placed him in a headlock, spun him around toward the
  1
   As of the date of the stop in question, Young had served as a law
enforcement officer for twenty years. During this time, Young served as
an officer in the National Park Service, a Deputy United States Marshal
and an FBI agent. J.A. 154-59.
4                 YOUNG v. PRINCE GEORGE’S COUNTY
ground and forcefully threw [his] face to the ground with nothing to
abort his fall. . . . Officer Hines then forcefully placed his knee into
the center of [his] back." Appellant’s Brief at 4. Young maintains that
the use of such force was excessive because at no point did he resist
or threaten Officer Hines.

   After handcuffing and throwing Young to the ground, Officer
Hines proceeded to search Young. During this search, Officer Hines
retrieved from Young’s front pocket a .38 caliber firearm, which is
not standard issue for law enforcement agencies. After retrieving
Young’s firearm, Officer Hines struck Young in the back of the head
with his forearm. Id. When Young complained about the use of such
force, Officer Hines responded by telling Young to "shut up" and fur-
ther "pounding" his knee into Young’s back. Id.

   As a result of the force used by Officer Hines, Young suffered "a
contusion, cut to his lips, bruises, lesions to his wrist, and a strained
neck and back." Id. at 26. The injuries to Young’s neck allegedly con-
tinued "months later and through the time of [his] deposition." Id.

   After retrieving Young’s firearm, Officer Hines searched for and
found Young’s law enforcement identification, which included his
FBI badge and photo identification. In conducting an initial inspec-
tion, however, Officer Hines was unable to confirm the authenticity
of Young’s FBI identification. Consequently, Officer Hines instructed
the back up officers who arrived on the scene to inspect Young’s
identification. These officers were also unable to verify the authentic-
ity of Young’s FBI identification. As a result, Officer Hines contacted
the FBI, through a number provided by Young, and confirmed
Young’s status as an FBI agent. Having received such confirmation,
Officer Hines released Young. Officer Hines’s detention of Young
lasted less than twenty-five minutes.

                                   II.

   On March 19, 2001, Young commenced the present action against
Prince George’s County and Officer Hines in the United States Dis-
trict Court for the District of Maryland. In doing so, Young alleged
that Officer Hines subjected him to an unlawful arrest and used exces-
sive force in violation of 42 U.S.C. § 1983 and the Fourth, Fifth and
                  YOUNG v. PRINCE GEORGE’S COUNTY                       5
Fourteenth Amendments. Young further alleged that Officer Hines
discriminated against him on the basis of race in violation of 42
U.S.C. § 1981. Lastly, Young alleged that the force used by Officer
Hines constituted battery under Maryland law.

   On October 15, 2002, the district court granted defendants sum-
mary judgment on all claims asserted by Young, holding that the
force used by Officer Hines and the length of Young’s detention were
reasonable in light of the fact that Young was armed. J.A. 298-300.
The district court further held that Young failed to adduce any facts
to support his claim that he was discriminated against on the basis of
race or to establish the malice necessary to overcome the qualified
immunity conferred upon law enforcement officers under Maryland
law. Id. at 300-01. This appeal followed.

   On appeal, Young challenges the district court’s grant of summary
judgment on his unlawful arrest, excessive force and state law battery
claims.

                                   III.

   "We review a district court’s award of summary judgement de
novo." Continental Airlines, Inc. v. United Airlines, Inc., 277 F.3d
499, 508 (4th Cir. 2002). Summary judgment is appropriate "if the
pleadings, depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law." Fed. R. Civ. P. 56(c). The moving
party "bears the initial responsibility of informing the district court of
the basis for its motion" and "demonstrat[ing] the absence of a genu-
ine issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). Upon such a showing, the burden shifts to the nonmoving
party to "set forth specific facts showing that there is a genuine issue
for trial." Fed. R. Civ. P. 56(e). In satisfying this burden, the nonmov-
ing party must support the asserted claims with evidence that is sig-
nificantly probative. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
249 (1986). Thus, "‘[a] mere scintilla of evidence is not enough to
create a fact issue; there must be evidence on which a jury might
rely.’" Barwick v. Celotex Corp., 736 F.2d 946, 958-59 (4th Cir.
1984)(quoting Seago v. North Carolina Theaters, Inc., 42 F.R.D. 627,
6                  YOUNG v. PRINCE GEORGE’S COUNTY
632 (E.D.N.C. 1966)). The nonmoving party’s failure to set forth such
evidence renders summary judgment appropriate.

                                    A.

   Young argues that the district court erred by granting summary
judgment on his unlawful arrest claim because Officer Hines’s use of
excessive force escalated the investigatory stop to an unlawful arrest.
We disagree.

   We have held that "[a] Terry or investigative stop can cross the line
and turn into an arrest . . . [if], under the totality of the circumstances,
the ‘suspect’s freedom of action is curtailed to a degree associated
with formal arrest.’" Park v. Shiflett, 250 F.3d 843, 850 (4th Cir.
2001)(quoting Berkemer v. McCarty, 468 U.S. 420, 440 (1984)). This
test reflects our attempt to strike a delicate balance between "‘the
right of every individual to the possession and control of his own per-
son, free from all restraint or interference of others, unless by clear
and unquestionable authority of law,’" id. (quoting Terry v. Ohio, 392
U.S. 1, 88 (1968)), and "the needs of law enforcement officers who
constantly place themselves in harm’s way." Id.

   In an effort to strike this balance, we have held that "[b]rief, even
if complete, deprivations of a suspect’s liberty do not convert a stop
and frisk into an arrest so long as the methods of restraint used are
reasonable to the circumstances." United States v. Crittendon, 883
F.2d 326, 329 (1989)(emphasis added). As a result, this Court has
concluded that police officers may block an automobile and draw
their weapons when confronted with a situation in which they have
been informed that a passenger fears for his personal safety. United
States v. Perate, 719 F.2d 706, 709 (1983). We have also held that
an officer may handcuff a suspect when "‘reasonably necessary to
maintain the status quo and protect [officer] safety during an investi-
gative stop.’" Crittendon, 883 F.2d at 329 (quoting United States v.
Taylor, 857 F.2d 210, 213 (4th Cir. 1988)).

                                    B.

  Under the totality of the circumstances presented, we hold that the
methods of restraint used by Officer Hines did not cross the line
                 YOUNG v. PRINCE GEORGE’S COUNTY                     7
between a stop and an arrest. As the Supreme Court has noted: "The
calculus of reasonableness must embody allowance for the fact that
police officers are often forced to make split-second judgments—in
circumstances that are tense, uncertain, and rapidly evolving—about
the amount of force that is necessary in a particular situation." Gra-
ham v. Connor, 490 U.S. 386, 386-87 (1989). In the present case,
Officer Hines stopped an automobile carrying two passengers, one of
whom admitted he was armed. Given the fact that Young was armed,
Officer Hines was entitled to protect his safety by taking reasonable
measures designed to disarm Young. We therefore conclude that it
was reasonable for Officer Hines to handcuff Young behind his back.
Crittendon, 883 F.2d at 329.

   We further conclude that Officer Hines’s decision to take Young,
who was still armed, down to the ground did not have the effect of
turning the investigatory stop to which Young was subjected into an
unlawful arrest. Young’s detention was not unnecessarily prolonged
by the fact that Officer Hines forced him down to the ground. The
total amount of time that it took Officer Hines to stop, search, disarm
and verify Young’s identification was under twenty-five minutes.
Given the necessity of all these steps, we do not believe Young’s
detention was unreasonably prolonged. See United States v. Sharpe,
470 U.S. 675, 686 (1985)(noting that in determining the reasonable-
ness of a stop "it [is] appropriate to examine whether the police dili-
gently pursued a means of investigation that was likely to confirm or
dispel their suspicion quickly, during which time it was necessary to
detain the [suspect]"); see also United States v. Alpert, 816 F.2d 958,
964 (4th Cir. 1987)(noting that "[a]mong the circumstances which
must be considered [when determining the reasonableness of a stop]
are the duration of time the suspect is delayed by the stop, . . .
whether the police acted diligently, . . . [and] whether the detention
of the subject of the search was unnecessarily prolonged").

   Young nonetheless argues that the stop turned into an arrest when
Officer Hines threw him head-first to the ground. Young contends
that such conduct on the part of Officer Hines was unnecessary
because he had identified himself as an off-duty officer and was fully
cooperative. These facts, however, do not compel the conclusion that
the act of forcing Young down to the ground turned the stop into an
arrest. Although Young may be correct in arguing that the takedown
8                 YOUNG v. PRINCE GEORGE’S COUNTY
itself and the force used by Officer Hines to effectuate the takedown
constitute excessive force, we do not believe that the use of such force
curtailed Young’s "freedom of action to a degree associated with for-
mal arrest." Park, 250 F.3d at 850. As previously noted, Young’s
detention lasted for less than twenty-five minutes. During this time,
Officer Hines undertook the necessary steps of handcuffing, searching
and disarming Young. In addition, Officer Hines took the measures
required to verify Young’s law enforcement credentials and upon
receiving such confirmation promptly released Young. Given the
necessity of all these steps and the amount of time that it took Officer
Hines to complete them, we conclude that Young’s detention was not
unnecessarily prolonged by the takedown or the force used by Officer
Hines during the takedown.

  Accordingly, the district court’s grant of summary judgment on
Young’s unlawful arrest claim was not erroneous.

                                  IV

   Young also argues that the district court erred by granting summary
judgment on his excessive force claim. Young contends that the force
used by Officer Hines was excessive because at no point did he resist
arrest or threaten Officer Hines. We find that genuine issues of mate-
rial fact exist as to the reasonableness of the force used by Officer
Hines once Young was handcuffed. Therefore, summary judgment
should not have been granted on Young’s excessive force claim.

                                  A.

   Under the Supreme Court’s ruling in Graham v. Connor, we must
review Young’s excessive force claim under the Fourth Amendment
and its "objective reasonableness" standard. 490 U.S. at 395 (holding
that "all claims that law enforcement officers have used excessive
force—deadly or not—in the course of an arrest, investigatory stop,
or other ‘seizure’ of a free citizen should be analyzed under the
Fourth Amendment and its ‘reasonableness’ standard"). As the Court
stated in Graham, "[d]etermining whether the force used to effect a
particular seizure is ‘reasonable’ under the Fourth Amendment
requires a careful balancing of ‘the nature and quality of the intrusion
on the individual’s Fourth Amendment interests’ against the counter-
                 YOUNG v. PRINCE GEORGE’S COUNTY                     9
vailing governmental interests at stake." Id. (quoting Tennessee v.
Garner, 471 U.S. 1, 8 (1985)(internal quotation marks omitted)).
Because such a test does not lend itself to a bright line rule, we must
take into consideration the "totality of the circumstances" when
assessing the reasonableness of force used by an officer. Garner, 471
U.S. at 8-9. In doing so, we view the totality of the circumstances
"from the perspective of a reasonable officer on the scene, rather than
with the 20/20 vision of hindsight." Graham, 490 U.S. at 396.

                                  B.

   After considering the totality of the circumstances, we hold that
Officer Hines reasonably sought to limit Young’s access to his fire-
arm by handcuffing him. We cannot, however, conclude as a matter
of law that the force used by Officer Hines subsequent to Young’s
being handcuffed was reasonable.

   Officer Hines was confronted with a situation in which he pulled
over two suspects for a minor traffic violation, namely the failure to
have an operable trailer tail-light. Upon being stopped by Officer
Hines, both Young and Pringle were fully cooperative. They promptly
sat down on the curb and placed their hands on their heads when
asked to do so by Officer Hines. Indeed, Young sought to assist and
put Officer Hines at ease by immediately volunteering that he himself
was a law enforcement officer, that his law enforcement credentials
were in his automobile and that he was carrying a firearm. Given the
cooperation of Young and Pringle, it is not readily apparent why Offi-
cer Hines, after handcuffing Young and Pringle, needed to grab
Young from behind, place him in a headlock, spin him around and
throw him head-first to the ground. Once Young and Pringle were
both handcuffed, Officer Hines could have easily disarmed Young,
who at no point resisted, without the use of such force. Even more
questionable is Officer Hines’s use of force once Young was lying
face-down on the ground, handcuffed behind his back and disarmed.
At this point, Young presumably posed little, if no, threat to Officer
Hines. Nonetheless, Officer Hines proceeded to strike Young in the
back of the head with his forearm and pound his knee into the center
of Young’s back. When Young complained about the use of such
force, Officer Hines responded by telling Young to "shut up" and fur-
ther pounding his knee into Young’s back.
10                YOUNG v. PRINCE GEORGE’S COUNTY
   Defendants argue that the use of such force was reasonable because
Young was armed. The fact that a suspect is armed, however, does
not render all force used by an officer reasonable. The measures taken
by an officer to disarm a suspect must be reasonable under the totality
of the circumstances.2 Here, Young was stopped for a minor traffic
violation, was completely cooperative and posed little, if no, threat
once he was handcuffed behind his back. Graham, 490 U.S. at 396
(noting that among the factors to be considered under the Fourth
Amendment’s "objective reasonableness" standard are "the severity of
the crime at issue, whether the suspect poses an immediate threat to
the safety of the officers or others, and whether he is actively resisting
arrest or attempting to evade arrest by flight"). When viewed in this
light, we believe that a reasonable jury could find excessive the force
used by Officer Hines once Young was handcuffed.

  Based on the foregoing, the district court’s grant of summary judg-
ment on Young’s excessive force claim was erroneous.

                                   C.

   On remand, Young’s excessive force claim should be reviewed
under the Fourth Amendment’s "objective reasonableness" standard
rather than the subjective standard used to adjudicate excessive force
claims brought under the Due Process Clause of the Fourteenth
  2
    Indeed, it may have been more reasonable and prudent for Officer
Hines to instruct Young and Pringle to lie face-down on the ground
rather than forcefully taking Young down. By opting for this less con-
frontational course of action, Officer Hines would have still been able to
accomplish his goal of immobilizing both suspects while remaining in a
position that allowed him to easily observe and react to each suspect’s
conduct. Moreover, Officer Hines would have limited the possibility that
this traffic stop, which was routine in every aspect except one, would
escalate into a situation where he or one of the suspects suffered serious
or deadly bodily harm.
   Of course, the relevant inquiry is not whether Officer Hines choose the
most reasonable course of action, but rather whether his conduct was
objectively reasonable under the totality of the circumstances. Nonethe-
less, the availability of other reasonable, or even more reasonable,
options is not completely irrelevant to our inquiry.
                   YOUNG v. PRINCE GEORGE’S COUNTY                        11
Amendment. As we have expressly held: "The Fourth Amendment
governs claims of excessive force during the course of an arrest,
investigatory stop, or other ‘seizure’ of a person." Riley v. Dorton,
115 F.3d 1159, 1161 (4th Cir. 1997)(en banc)(emphasis added). In
granting summary judgment, however, the district court erroneously
concluded that "[t]o prevail on an excessive force claim, [Young]
must show that the officer ‘inflicted unnecessary and wanton pain and
suffering.’" J.A. 299. (quoting Taylor v. McDuffie, 155 F.3d 479, 483
(4th Cir. 1998)). As a result of this erroneous conclusion, the district
court held that Young’s injuries were de minimis and thus not consti-
tutionally cognizable.3 In support of its holding, the district court cited
and quoted our holding in Taylor v. McDuffie. The district court’s
reliance on Taylor, however, is misplaced. In Taylor, we held that
"the excessive force claims of a pretrial detainee are governed by the
Due Process Clause of the Fourteenth Amendment." 155 F.3d at 483
(quoting Riley, 115 F.3d at 1166). Accordingly, we stated that "[t]o
succeed on a claim of excessive force under the Due Process Clause
of the Fourteenth Amendment, [a pretrial detainee] must show that [a]
Defendant[] ‘inflicted unnecessary and wanton pain and suffering.’"
Id. (quoting Whitley v. Albers, 475 U.S. 312, 320 (1986)). Given that
Young was not a pretrial detainee, our holding in Taylor is inapplica-
ble. If Young were a pretrial detainee there would be no question as
to whether he was arrested.

   Under the Fourth Amendment’s "objective reasonableness" stan-
dard, the "subjective motivation[] of [an] . . . officer[] . . . has no bear-
ing on whether a particular seizure is ‘unreasonable’ under the Fourth
Amendment." Connor, 490 U.S. at 397; see also Jones v. Buchanan,
325 F.3d 520, 527 (4th Cir. 2003)(stating that under the Fourth
Amendment’s "objective reasonableness" standard "[w]e do not con-
  3
    Taking the facts in the light most favorable to Young, we conclude
that Young’s injuries are not de minimis. Due to the force used by Offi-
cer Hines , Young sustained "a contusion, cut to his lips, bruises, lesions
to his wrist, and a strained neck and back." J.A. 26. Moreover, the inju-
ries to Young’s neck are alleged to have continued for almost two and
a half years after the events of the night in question. We believe that such
injuries, when taken in the light most favorable to the nonmoving party,
exceed the type of trivial "push and shove" that the Supreme Court has
held to be uncognizable. Graham, 490 U.S. at 397.
12                YOUNG v. PRINCE GEORGE’S COUNTY
sider the officer’s ‘intent or motivation’"); Elliott v. Leavitt, 99 F.3d
640, 642 (4th Cir. 1996)(stating that under the Fourth Amendment’s
"objective reasonableness" standard "[t]he intent or motivation of the
officer is irrelevant"). Accordingly, Young need not make any show-
ings as to Officer Hines’s subjective intent to succeed on his Fourth
Amendment excessive force claim.

                                   V.

   Given that summary judgment should not have been granted on
Young’s excessive force claim, we also hold that the district court’s
grant of summary judgment on Young’s state law battery claim was
erroneous.

   Under Maryland law, "[a] battery occurs when one intends a harm-
ful or offensive contact with another without that person’s consent."
Nelson v. Carroll, 735 A.2d 1096, 1099 (Md. 1999). Although Mary-
land police officers are entitled to qualified immunity when perform-
ing their official duties, they lose such protection when they commit
"an intentional tort or act[] with malice." DiPino v. Davis, 729 A.2d
354, 370 (Md. 1999).

   Given that Officer Hines’s use of force subsequent to Young’s
being handcuffed was intentional, the intent element under Maryland
law is satisfied. Consequently, the only unresolved issue is whether
such intentional contact was lawful. This issue, however, cannot be
resolved until a determination is made as to whether Officer Hines
used excessive force when, after handcuffing Young, he threw Young
head-first to the ground, struck Young in the back of the head with
his forearm and drove his knee multiple times into Young’s back.

                                  VI.

   We affirm the district court’s grant of summary judgment on
Young’s unlawful arrest claim. Because genuine issues of material
fact exist with respect to Young’s excessive force claim, the district
court’s grant of summary judgment is vacated and remanded for pro-
ceedings consistent with this opinion. On remand, Young’s excessive
force claim should be reviewed under the Fourth Amendment’s "ob-
                 YOUNG v. PRINCE GEORGE’S COUNTY                   13
jective reasonableness" standard. Given that Young’s state law battery
claim cannot be properly adjudicated until a determination is made as
to whether Officer Hines used excessive force, the district court’s
grant of summary judgment on Young’s battery claim is also vacated
and remanded for further proceedings.

                                   AFFIRMED IN PART, VACATED
                                      AND REMANDED IN PART.